                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 MATTHEW A. COTHRAN,                             §
                                                 §
                                                 §
         Plaintiff,
                                                 §    Civil Action No. SA-18-CV-1085-XR
                                                 §
 v.
                                                 §
                                                 §
 PENNYMAC LOAN SERVICES, LLC,
                                                 §
                                                 §
         Defendant.
                                                 §

                              ORDER ON MOTION TO DISMISS

       On this date, the Court considered Defendant’s Motion to Dismiss (docket no. 3). Plaintiff

did not respond. Even though unopposed, the Court will analyze the motion, the complaint, and

the applicable law to determine whether dismissal is warranted under Federal Rule of Civil

Procedure 12(b)(6). After careful consideration, Defendant’s Motion is GRANTED WITH

LEAVE TO AMEND.

                                         BACKGROUND

       On or about June 15, 2015, Plaintiff Matthew Cothran purchased his property at 210 Beryl

Dr., San Antonio, Texas, with a loan evidenced by a promissory note. This note was secured by

the property through a deed of trust held by Defendant Pennymac Loan Services, LLC. Docket no.

3 at 1. This real property is described as:

       Lot 27, Block 34, New City Block 9756 PALMCREST ADDITION UNIT II, City
       of San Antonio, Bexar County, Texas, as shown by the map or plat thereof recorded
       in Volume 3025, Page(s) 337, Deed and Plat Records, Bexar County, Texas.

Docket no. 1-1 at 9-10. Plaintiff is apparently in default on this loan, a fact he does not dispute,

and Defendant scheduled a foreclosure sale of this property for October 2, 2018.




                                                 1
        Plaintiff filed his Original Petition, Request for Restraining Order, and Application for

Injunction in the 407th Judicial District Court for Bexar County, Texas, on October 1, 2018.

Docket no. 1-1 at 9. The state court granted a temporary restraining order on the same day,

preventing Defendant’s scheduled October 2 foreclosure on Plaintiff’s property. Id. at 4. Defendant

removed to this Court on October 15. Docket no. 1.

        Plaintiff’s petition alleges that Defendant breached “its contractual agreement with

Plaintiff” by “erroneously maintain[ing] its record of payment,” incorrectly stating the amount in

arrears, and not sending “accurate information” that “would enable Plaintiff to reconcile the

discrepancies between the records of Plaintiff and those of the Defendant.” Docket no. 1-1 at 10.

On October 16, 2018, Defendant filed the Motion to Dismiss now before the Court, arguing that

Plaintiff’s complaint should be dismissed for failure to adequately allege a breach of contract.

Docket no. 3.

                                            DISCUSSION

    I. Legal Standard

        To survive a 12(b)(6) motion to dismiss, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim

for relief must contain: (1) “a short and plain statement of the grounds for the court’s jurisdiction”;

(2) “a short and plain statement of the claim showing that the pleader is entitled to the relief”; and

(3) “a demand for the relief sought.” FED. R. CIV. P. 8(a). In considering a motion to dismiss under

Rule 12(b)(6), all factual allegations from the complaint should be taken as true, and the facts are

to be construed favorably to the plaintiff. Fernandez-Montez v. Allied Pilots Assoc., 987 F.2d 278,

284 (5th Cir. 1993). To survive a 12(b)(6) motion, a complaint must contain “more than labels and




                                                   2
conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Twombly,

550 U.S. at 555.

   II. Application

       Defendant argues that Plaintiff’s breach-of-contract allegations do not satisfy the elements

of breach (because the complaint does not identify any provision that was allegedly breached and

does not allege any facts as to breach) or damages (because the complaint does not identify any

damages actionable under Texas law). Under Texas law, a breach-of-contract claim requires: (1)

the existence of a valid contract; (2) performance or tendered performance by the plaintiff; (3) that

the defendant breached the contract; and (4) damages sustained by the plaintiff as a result of the

breach. Sport Supply Grp., Inc. v. Columbia Cas. Co., 335 F.3d 453, 465 (5th Cir. 2003).

       For the Court to conclude that Plaintiff’s allegations are insufficient, it is enough to

consider the element of breach. As Defendant correctly notes, “a claim for breach of a note and

deed of trust must identify the specific provision in the contract that was breached,” Williams v.

Wells Fargo Bank, N.A., 560 F. App’x 233, 238 (5th Cir. 2014), and once that specific provision

is identified, plaintiff must state how it was breached by alleging enough facts to state a plausible

breach-of-contract claim, Guajardo v. JP Morgan Chase Bank, N.A., 605 F. App’x 240, 244 (5th

Cir. 2015). Here, Plaintiff alleges that Defendant breached a contract by erroneously maintaining

records, stating an incorrect amount in arrears, and not providing Plaintiff enough accurate

information. Docket no. 1-1 at 10. Beyond these conclusory allegations, however, Plaintiff alleges

nothing about the terms of the contract or how these terms were breached. Plaintiff’s allegations

lack any factual support. Further, as Defendant argues, Plaintiff’s allegations as to damages are

similarly bare. Because Plaintiff has not adequately pled all necessary elements, his claim for

breach of contract fails.




                                                 3
       Plaintiff also seeks an accounting. Docket no. 1-1 at 10 (“Defendant should account for the

totals it alleges to be owed.”). A court has discretion whether to grant an equitable accounting, and

one “is proper when the facts and accounts in issue are so complex that adequate relief cannot be

obtained at law.” Emeribe v. Wells Fargo Bank, N.A., 2013 WL 140617, at *4 (S.D. Tex. Jan. 10,

2013) (quoting Brown v. Coolev Enterprises, Inc., 2011 WL 2200605, at *1 (N.D. Tex. June 7,

2011) (citations omitted)). Here, Plaintiff has not shown that the facts at issue are complex or

otherwise explained the need for an accounting, so the Court declines to order one.

       Finally, Plaintiff seeks declaratory and injunctive relief. Docket no. 1-1 at 11. First,

“[u]nder Texas law, a request for injunctive relief is not itself a cause of action but depends on an

underlying cause of action.” Cook v. Wells Fargo Bank, N.A., 2010 WL 2772445, at *4 (N.D. Tex.

July 12, 2010) (citing Brown v. Ke–Ping Xie, 260 S.W.3d 118, 122 (Tex. App.—Houston [1st

Dist.] 2008, no pet.). Second, a request for declaratory judgment is “merely a theory of recovery”

for a cause of action and fails if all substantive claims fail. Kingman Holdings, L.L.C. v. Everbank,

No. 5:13-CV-1127-DAE, 2014 WL 1491257, at *5 (W.D. Tex. Apr. 14, 2014) (citing Sid

Richardson Carbon & Gasoline Co. v. Interenergy Res., Ltd., 99 F.3d 746, 752 n. 3 (5th Cir. 1996)

and Hurd v. BAC Home Loans Servicing, LP, 880 F. Supp. 2d 746, 769 (N.D. Tex. 2012)). Neither

is appropriate here, as Plaintiff’s only substantive claim—for breach of contract—fails.

                                         CONCLUSION

       For the foregoing reasons, Defendant’s Motion to Dismiss (docket no. 3) is GRANTED

WITH LEAVE TO AMEND. Should Plaintiff wish to pursue his claims, he is ORDERED to file

an amended complaint by January 28, 2019. If Plaintiff does not file an amended complaint by this

date, his claims will be dismissed without prejudice. This case is to remain open pending Plaintiff’s

filing of an amended complaint.




                                                 4
It is so ORDERED.

SIGNED this 7th day of January, 2019.




                            XAVIER RODRIGUEZ
                            UNITED STATES DISTRICT JUDGE




                                        5
